Citation Nr: 9929424	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  92-17 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
postoperative residuals of an endoscopic right ethmoidectomy 
and septoplasty to treat nasal cerebrospinal fluid leak, 
status post motorcycle accident.  

2.  Entitlement to a rating in excess of 20 percent for a 
Class III oral malocclusion.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel



INTRODUCTION

The veteran performed active duty from May 1981 to September 
1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was transferred to the RO in Cleveland, Ohio.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues has been obtained.  

2.  The veteran is receiving the maximum schedular rating for 
postoperative residuals of an endoscopic right ethmoidectomy 
and septoplasty to treat nasal cerebrospinal fluid (CSF) 
leak.  

3.  The veteran is receiving the maximum schedular rating for 
severe displacement from malunion of the mandible, including 
loss of motion or masticatory function, and his Class III 
oral malocclusion does not result in limited inter-incisal 
motion of the temporomandibular articulation less than 21 to 
30 millimeters (mm).  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
postoperative residuals of an endoscopic right ethmoidectomy 
and septoplasty to treat nasal CFS leak have not been met.  
38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.20, 4.97, Diagnostic Code 6511 (effective prior 
to October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 6511; 
61 Fed.Reg. 46720-46731 (Sept. 5, 1996) (effective October 7, 
1996).  

2.  The criteria for a rating in excess of 20 percent for a 
Class III oral malocclusion have not been met.  38 U.S.C.A. 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.150, Diagnostic Codes 9904, 9905 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence shows that the veteran sustained multiple 
injuries in a March 1989 motorcycle accident.  These injuries 
included multiple facial fractures, including a LeFort's III 
fracture, for which he underwent open reduction and internal 
fixation.  Further reconstructive surgery in the maxillofacial 
area was recommended and the veteran was placed on the 
temporary disability retirement list.  

In November 1989, the RO awarded service connection for 
residuals of the multiple facial fractures sustained in the 
accident.  The RO assigned a 100 percent prestabilization 
rating in accordance with 38 C.F.R. § 4.28.  That 
prestabilization rating remained in effect from September 29, 
1989 to October 31, 1991.  

During a VA examination in August 1990, the veteran related a 
history of in-service treatment for his injuries.  He related 
that his facial fractures were repaired using nine plates in 
his face.  X-ray examination showed no evidence of significant 
displacement of the fracture site.  There was a homogenous 
opacity of the right maxillary sinus, which the examiner 
suspected was sinusitis or post-surgical change.  During an 
October 1990 examination of the facial fracture sites, the 
veteran complained of left-sided paresthesia and excessive 
nasal drainage.  

Physical examination disclosed a Class III malocclusion and a 
mild zygomatic retrisca of 3 mm or less.  The evidence shows 
that he also underwent examination in January 1991 because of 
a complaint of loss of smell since the 1989 accident.  

Physical examination showed the nose was clear on the right 
but there was crusting on the left.  The assessment was 
traumatic anosmia and the examiner indicated that return of 
function was unlikely.  Later that month, the veteran 
underwent a computerized tomography (CT) scan of the paranasal 
sinuses due to a history of persistent rhinorrhea following 
the in-service LeFort's III facial fracture.  The examiner 
indicated that a CSF leak could not be ruled out and it could 
be due to a cortical disruption in the left cribriform plate.  
The examiner recommended further study.  

The veteran was admitted for surgery in March 1991.  CT scan 
with contrast disclosed an apparent anterior fracture to the 
right cribriform plate, which was causing the CSF leak.  The 
veteran underwent an extracranial endoscopic repair of the CSF 
leak, endoscopic right ethmoidectomy, septoplasty and a lumbar 
drain.  An October 1991 statement from one of the veteran's 
treating physicians indicated that the September 1991 repair 
surgery was ultimately unsuccessful.  A recurrence of his CSF 
leak was noted on post-surgery follow-up examinations and 
repeat testing of the fluid confirmed that there was a 
continuing leak from inside the skull out through the nose.  
The physician recommended future repeat surgery to repair the 
CSF leak.  

A February 1992 VA dental examination report shows the veteran 
had a Class III malocclusion.  The examiner noted that 
correction would probably involve orthognathic surgery.  A 
February 1992 VA ear, nose and throat examination report 
showed the veteran had a large septal perforation but there 
was no active drainage from the nose.  The examiner noted the 
prior surgery performed in March 1991 and the recurrence of 
the CSF leak.  The examiner concluded that the veteran needed 
a repeat surgery to repair the CSF leak.  

The veteran underwent a follow-up temporary disabled retired 
list evaluation beginning in March 1993.  He related that he 
had been able to perform his duties as a security officer 
without much difficulty during the prior year.  He stated that 
he continued to have CSF leakage and he was taking antibiotics 
to prevent infections, such as meningitis, which could result 
from a CSF leak.  He was referred for a medical examination by 
an otolaryngologist in April 1993.  

The examiner noted the history of the in-service injuries and 
the surgery to repair the CSF leak.  The examiner reported 
that the CSF leak persisted presenting a risk for meningitis 
and other infections; however, the veteran declined further 
surgery for fear of losing his employment position secondary 
to the long post-surgical convalescence period.  Physical 
examination of the nose showed a 2.5 centimeter (cm) anterior 
septal perforation, which the veteran related as secondary to 
the prior CSF leak repair.  The nasopharynx was normal.  The 
mouth and oropharyngeal examination showed a Class III 
malocclusion but was otherwise normal.  The hypopharynx and 
larynx were normal.  The examiner recommended an oral surgery 
consult for correction of the malocclusion and repair of the 
CSF leak.  In May 1993, a physical evaluation board determined 
that the veteran was physically unfit for further service and 
recommended that he be separated with severance pay.  

The veteran underwent several VA examinations in May 1995.  On 
VA dental examination, he complained of problems chewing food 
due to lack of occlusion, pain in the left maxillary anterior 
area secondary to cold and a numb area in the left maxillary 
buccal vestibule.  He stated that his dental disability 
affected his ability to masticate food but reported no 
ancillary problems resulting from his dental condition.  
Objective examination showed he had a Class III malocclusion 
with minimal posterior occlusion.  The examiner noted that 
tooth number 30 had undergone prior root canal therapy during 
military service with a fractured lingual cusp and the 
examiner stated that the veteran's obturation appeared 
inadequate.  The examiner also noted that tooth numbers 17 and 
32 were partially impacted, and that tooth numbers 11 and 30 
were tender to percussion.  The diagnosis included endodontic 
complications involving tooth number 30, which required 
treatment.  

On VA ear, nose and throat examination in May 1995, the 
examiner noted review of the veteran's entire claims folder.  
The examiner reported the in-service injury, operative 
reduction and internal fixation of the facial bones, and the 
endoscopic surgery of the nose in order to repair the CSF leak 
from the nose.  The examiner noted that the veteran developed 
aseptic necrosis of the septum in April 1991 and that he had 
had recurrent nosebleeds and a recurrence of the CSF leak.  

Physical examination of the nose showed that the septum was 
absent, and an injection to the nasal septum.  The examiner 
reported that the absence of the septum in the midline 
interfered with the veteran's breathing space.  The examiner 
reported that the veteran had intermittent headaches, but that 
they were not severe enough to be disabling.  The examiner 
also reported that there was no purulent drainage, no allergic 
attacks and no dyspnea.  The examiner concluded that the 
veteran had chronic recurrent nosebleeds and a recurrence of 
the CSF leak, which left the veteran at major risk for 
meningitis.  

In February 1997, the Board remanded the case to the RO for 
further development of these issues.  

On VA dental examination in September 1997, the examiner noted 
the history of the veteran's motorcycle accident and review of 
the medical records.  The veteran complained that he was 
unable to bite through food because he felt as though his 
teeth did not fit together.  Examination showed the veteran 
had a Class III severe malocclusion with an open bite from 
teeth numbers 4 through 10.  The veteran's maximum inter-
incisal opening was 39 mm with a 5 mm lateral and an 8 mm left 
lateral excursion.  Temporomandibular joint function was 
asymptomatic.  The examiner noted that tooth number 30 had a 
mesial enamel/amalgam fracture.  
X-ray examination showed multiple fixation devices.  The 
diagnoses included severe malocclusion.  

On VA ear, nose and throat examination in March 1998, the 
examiner noted review of the veteran's entire claims folder.  
The examiner noted that the veteran has had a recurrent CSF 
leak and frequent nosebleeds with sneezing and nausea and 
vomiting.  Physical examination revealed malocclusion to the 
posterior elements of the dental jaw.  The veteran described a 
decreased ability to smell items such as coffee and lemon and 
a decreased ability to taste items that are sweet or sour.  
Diminished pin and light touch sensation was noted over the 
aspects of the left face involving sensory elements of the 
seventh cranial nerve.  There was also blue/red discoloration 
to the sinus mucosa.  

Neurologic examination revealed that cranial nerves II through 
XII, motor, deep tendon reflexes, sensory examination, 
cerebellar examination and mental status examination were 
intact and physiologic.  X-ray examination of the paranasal 
sinuses showed multiple small metallic plates on the facial 
bones, bilaterally.  This also showed that the ethmoid sinuses 
had been removed.  The examiner concluded that the veteran had 
recurrent CSF leaks following surgical repair of the facial 
fractures.  The examiner stated that the current problems were 
malocclusion, diminished smell and taste, decreased sensation 
of the seventh cranial nerve, recurrent sinus congestion, 
post-traumatic headache disorder and recurrent epistaxis.  


Criteria and Analysis

The veteran's claims for higher ratings for his service-
connected disorders are well grounded within the meaning of 
38 U.S.C.A. § 5107, in that, he has presented claims which 
are plausible.  The evidence includes the veteran's service 
medical records and post-service VA and service department 
medical records.  The evidence also includes statements in 
support of the claims.  The Board remanded the case to the RO 
in August 1994 and February 1997 for further development.  

The veteran underwent VA compensation examinations in 1995, 
1997 and 1998, and these reports have also been obtained.  
The veteran has not identified additional relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the claims has been obtained and no 
further assistance to the veteran is required by VA to comply 
with the duty to assist him as mandated by 38 U.S.C.A. § 
5107(a).  

In this case, the veteran has appealed the initial ratings 
assigned for the current disabilities at issue.  


In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Fenderson, at 121; Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

In February 1996, the RO increased the evaluation for 
postoperative residuals of an endoscopic right ethmoidectomy 
and septoplasty to treat nasal cerebrospinal fluid leak, 
status post motorcycle accident, to 50 percent, effective 
November 1, 1991.  In October 1998, the RO increased the 
evaluation for the Class III oral malocclusion to 20 percent, 
effective November 1, 1991.  The veteran's combined disability 
rating for all of his service-connected disabilities is 90 
percent, effective November 1, 1991.  38 C.F.R. § 4.25 (1999).  

In the present case, disability evaluations in excess of 50 
percent and 20 percent are being denied based on the totality 
of the evidence, without predominant focus on the recent 
evidence of record.  Since the veteran is in receipt of one 
continuous percentage rating and the Board has not herein 
assigned any increase, the question of staged ratings is not 
at issue.  Such review is consistent with the Court's 
decision in Fenderson.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1 
(1999), which requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition, and 38 C.F.R. § 4.2 (1999), which requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).  

During the pendency of this appeal, the rating criteria for 
sinusitis were changed effective October 7, 1996.  61 Fed. 
Reg. 46720 (1996) (codified at 38 C.F.R. § 4.97).  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991).  The RO appropriately evaluated the evidence 
applying both the old criteria and the new criteria and 
concluded that the veteran was entitled to no higher than a 50 
percent rating under either criteria.  

The veteran is already receiving a 50 percent rating under 
38 C.F.R. § 4.97, Diagnostic Code 6511.  The rating is 
assigned by analogy to chronic ethmoid sinusitis.  

The Board notes that any remaining diagnostic codes that 
could be applied by analogy under 38 C.F.R. § 4.20 do not 
provide for ratings in excess of 50 percent.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6501-6510, 6512-6524 (effective 
prior to and on October 7, 1996).  

Prior to October 7, 1996, the Schedule for Rating Disabilities 
(Schedule) provided a 50 percent rating for postoperative 
sinusitis, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe symptoms 
after repeated operations.  38 C.F.R. § 4.97, Diagnostic Code 
6511 (1996).  A 30 percent rating was warranted for severe 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  Id.

Under the revised Schedule, effective October 7, 1996, a 50 
percent rating is warranted for sinusitis following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6511 
(1999).  A 30 percent evaluation is warranted for sinusitis 
with three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Id.  The Schedule 
notes that an incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  

The veteran is receiving a 20 percent rating under 38 C.F.R. 
§ 4.150, Diagnostic Code 9904.  The rating is assigned by 
analogy to severe displacement of the mandible.  The Board 
notes that other diagnostic codes that could be applied by 
analogy under 38 C.F.R. § 4.20 do not provide for ratings in 
excess of 20 percent.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9903, 9905-9916.  The evidence does not show loss or 
nonunion of the maxilla or the mandible, loss of all upper or 
lower teeth, or malunion of the maxilla.  

The Schedule provides a 20 percent evaluation for severe 
displacement or malunion of the mandible.  This is dependent 
upon the degree of motion and the relative loss of 
masticatory function.  38 C.F.R. § 4.150, Diagnostic Code 
9904.  

The Schedule provides evaluations for limitation of 
temporomandibular articulation.  A 10 percent rating is 
warranted where the inter-incisal range is limited to 31-to-
40 mm.  A 20 percent rating is warranted where the inter-
incisal range is limited to 21-to-30 mm.  A 30 percent rating 
is warranted where the inter-incisal range is limited to 11-
to-20 mm.  A 40 percent evaluation is warranted where the 
inter-incisal range is limited to 0-to-10 mm.  38 C.F.R. § 
4.150, Diagnostic Code 9905.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  

Where there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1999).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Postoperative residuals of an endoscopic 
right ethmoidectomy and septoplasty with 
nasal CSF leak.

The evidence dated as early 1990 shows that the veteran has 
had residual sinus problems since the in-service surgery to 
repair his facial fractures.  During the VA examination in 
August 1990, the examiner noted that there was a homogenous 
opacity of the right maxillary sinus, which the examiner 
suspected was sinusitis or post-surgical change.  During an 
October 1990 examination, the veteran complained of excessive 
nasal drainage.  During the January 1991 examination the nose 
was clear on the right but there was crusting on the left.  

The residual disability was determined to be a CSF leak, for 
which the veteran underwent an extracranial endoscopic repair, 
endoscopic right ethmoidectomy and a septoplasty.  The 
evidence shows that the repair surgery was ultimately 
unsuccessful and the evidence confirms that the veteran has 
had recurrent and ongoing CSF leakage from the nose.  This 
evidence and the veteran's statements of ongoing drainage from 
the nose are consistent with purulent discharge following 
radical surgery.  All of the remaining medical examination 
findings are also consistent, insofar as, they show the 
veteran continues to experience an ongoing CSF leak.  

In February 1992, the examiner noted the recurrence of the CSF 
leak.  The otolaryngologist in April 1993 reported that the 
CSF leak persisted.  The VA examiners in May 1995 and March 
1998 also noted that the veteran had had recurrent nosebleeds 
and a recurrence of the CSF leak.  The veteran is already 
receiving the maximum schedular rating for his ongoing 
symptoms.  38 C.F.R. § 4.97, Diagnostic Code 6511.

The probative evidence does not show that the veteran has 
undergone repeated surgeries for this disability or that he 
has developed chronic osteomyelitis following the 1991 
surgery.  In fact, nearly all of the treating physicians and 
reviewing medical examiners have recommended repeat surgery 
to correct the CSF leak; however, the veteran has declined 
further surgery for fear of losing his employment position 
secondary to any post-surgical convalescence period.  

While these medical examiners have stated that the recurrence 
of the CSF leak has left the veteran at major risk for 
infections, such as meningitis, the evidence shows that the 
veteran has been taking antibiotics to prevent infection and 
the evidence does not show the veteran has incurred a chronic 
infection such as meningitis.  During the April 1993 
examination, the veteran related that he had been able to 
perform his duties as a security officer without much 
difficulty during the prior year.  The nasopharynx, 
hypopharynx and larynx were normal at that time.  In May 1995 
the examiner noted that the absence of the septum in the 
midline interfered with the veteran's breathing space, but 
examination showed no purulent drainage, no allergic attacks 
and no dyspnea.  

For these reasons, the Board finds that the veteran is 
receiving the maximum schedular rating for postoperative 
residuals of an endoscopic right ethmoidectomy and 
septoplasty to treat nasal CSF leak.  The Board concludes 
that the evidence is not evenly balanced and the criteria for 
a rating in excess of 50 percent for postoperative residuals 
of an endoscopic right ethmoidectomy and septoplasty to treat 
nasal CFS leak have not been met.  38 U.S.C.A. 1155, 5107; 38 
C.F.R. § 4.97, Diagnostic Code 6511 (effective prior to 
October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 6511 
(effective October 7, 1996).  


Class III oral malocclusion

The evidence demonstrates that the veteran has a Class III 
severe malocclusion, but the evidence does not demonstrate 
that this causes more than severe displacement of the mandible 
due to malunion or limitation of inter-incisal motion of the 
temporomandibular articulation less than 21 to 30 mm.  The 
veteran has reported problems chewing food due to lack of 
occlusion and this affects his ability to masticate food.  
However, he is receiving the maximum schedular rating for 
displacement of the mandible, which includes loss of motion or 
masticatory function.  38 C.F.R. § 4.150, Diagnostic Code 
9904.  

The most persuasive evidence of record regarding limitation of 
the veteran's temporomandibular articulation consists of the 
findings reported on the VA dental examination in September 
1997.  These are the only findings of record that actually 
measure the veteran's inter-incisal range and range of lateral 
excursion.  Examination showed the veteran had a Class III 
severe malocclusion with an open bite from teeth numbers 4 
through 10.  The veteran's maximum inter-incisal opening was 
39 mm with a 5 mm lateral and an 8 mm left lateral excursion.  
Temporomandibular joint function was asymptomatic.  These 
findings do not show limitation of inter-incisal motion less 
than 21 to 30 mm. or limitation of lateral excursion less than 
5 mm.  

For these reasons, the Board finds that the veteran is 
receiving the maximum schedular rating for severe 
displacement from malunion of the mandible, including loss of 
motion or masticatory function, and his Class III oral 
malocclusion does not result in limited inter-incisal motion 
of the temporomandibular articulation less than 21 to 30 mm.  
The Board concludes that the evidence is not evenly balanced 
and the criteria for a rating in excess of 20 percent for a 
Class III oral malocclusion have not been met.  38 U.S.C.A. 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.150, Diagnostic Codes 9904, 9905 (1999).


Extraschedular evaluation

The evidence of record does not indicate that either of the 
veteran's disabilities presents such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Subsequent to the March 1991 extracranial 
endoscopic repair of the CSF leak, endoscopic right 
ethmoidectomy, septoplasty, the veteran has not been 
hospitalized for either disability.  Despite repeated 
recommendations by several different treating and examining 
physicians that he undergo additional surgery to repair the 
CSF leak, the veteran has declined further surgery.  During 
the March 1993 examination, the veteran related that he had 
been able to perform his duties as a security officer without 
much difficulty during the prior year.  

During the May 1995 VA dental examination, the veteran stated 
that his dental disability affects his ability to masticate 
food but reported no ancillary problems resulting from his 
dental condition.  In fact, the veteran does not argue that 
either disability has resulted in frequent hospitalization or 
caused marked interference with employment.  

Since the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(a).  


ORDER

A rating in excess of 50 percent for postoperative residuals 
of an endoscopic right ethmoidectomy and septoplasty with 
nasal CSF leak, status post motorcycle accident, is denied.  

A rating in excess of 20 percent for a Class III oral 
malocclusion is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In October 1998, the RO denied the claim for a total rating 
due to individual unemployability.  The RO also denied the 
veteran's claim regarding the propriety of the reduction in 
his 100 percent prestabilization rating under the provisions 
of 38 C.F.R. § 4.28.  Finally, the RO denied service 
connection for shortening of the right leg and a 
lichenification in the groin area.  The RO notified the 
veteran of these determinations by letter dated November 12, 
1998.  

In a June 1999 written presentation, the veteran's 
representative submitted a Notice of Disagreement with 
respect to these issues.  38 C.F.R. § 20.201 (1999).  The 
veteran has not been issued a statement of the case on these 
issues.  The RO must prepare a Statement of the Case unless 
the matter is resolved by granting the benefits sought on 
appeal or the Notice of Disagreement is withdrawn by the 
appellant or his representative.  38 C.F.R. §§ 19.26, 19.29, 
19.30 (1999).  

Under these circumstances, the case is REMANDED for the 
following additional development:

1.  The RO should issue the veteran a 
Statement of the Case on the issues of a 
total rating due to individual 
unemployability, the propriety of the 
reduction of the 100 percent 
prestabilization rating under the 
provisions of 38 C.F.R. § 4.28, and 
entitlement to service connection for 
shortening of the right leg and a 
lichenification in the groin area.  

2.  For any issues that are perfected for 
appeal under 38 C.F.R. §§ 20. 202, 
20.302(b) (1999), the RO should determine 
whether the claim is well grounded.  

The RO should undertake the duty to 
assist under 38 U.S.C.A. § 5107 and 
perform any necessary development only 
for claims that are well grounded.  This 
may include obtaining medical records and 
opinions regarding the issue.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues that are on 
appeal.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board, for final appellate review, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion, factual or legal, regarding any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

